Harris v Dutchess County Bd. of Coop. Educ. Servs. (2019 NY Slip Op 01750)





Harris v Dutchess County Bd. of Coop. Educ. Servs.


2019 NY Slip Op 01750


Decided on March 13, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 13, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
JEFFREY A. COHEN
COLLEEN D. DUFFY
LINDA CHRISTOPHER, JJ.


2017-03176
 (Index No. 50312/14)

[*1]James Harris, et al., appellants, 
vDutchess County Board of Cooperative Educational Services, et al., respondents.


Sussman and Associates, Goshen, NY (Michael H. Sussman and Jonathan R. Goldman of counsel), for appellants.
Shaw, Perelson, May & Lambert, LLP, Poughkeepsie, NY (Mark C. Rushfield of counsel), for respondents.

DECISION & ORDER
In an action, inter alia, to recover damages for fraud and negligent misrepresentation, the plaintiffs appeal from an order of the Supreme Court, Dutchess County (Victor Grossman, J.), dated February 27, 2017. The order, insofar as appealed from, granted the defendants' motion for summary judgment dismissing the third cause of action.
ORDERED that the order is affirmed insofar as appealed from, with costs.
We agree with the Supreme Court's determination granting summary judgment to the defendants dismissing the third cause of action, which sought to recover damages for fraud in connection with certain representations allegedly made by the defendants. The defendants established their prima facie entitlement to judgment as a matter of law by demonstrating that the plaintiffs did not sustain actual pecuniary losses as a result of the alleged fraud. In opposition, the plaintiffs failed to raise a triable issue of fact (see Williams v Mann, 143 AD3d 813).
In light of our determination, we need not address the parties' remaining contentions.
DILLON, J.P., COHEN, DUFFY and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court